IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                             Assigned on Briefs March 12, 2002

                STATE OF TENNESSEE v. RANDY G. McDANIEL

                   Direct Appeal from the Circuit Court for Henry County
                            No. 13086    Julian P. Guinn, Judge



                     No. W2001-01501-CCA-R3-CD - Filed April 2, 2002


The defendant entered pleas of guilty to two counts of manufacturing a Schedule II controlled
substance and was sentenced to concurrent three-year sentences. The trial court further ordered that
the defendant have split confinement, with supervised probation after serving one year in the
Tennessee Department of Correction. The defendant appeals this sentence, arguing that he should
be eligible for parole after service of 30% of the sentence, that his sentence should be served at the
county workhouse, and that he should receive sentence credits. We affirm the judgment of the trial
court.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

ALAN E. GLENN, J., delivered the opinion of the court, in which GARY R. WADE, P.J., and NORMA
MCGEE OGLE, J., joined.

Steven L. West, McKenzie, Tennessee, for the appellant, Randy G. McDaniel.

Paul G. Summers, Attorney General and Reporter; Jennifer L. Bledsoe, Assistant Attorney General;
G. Robert Radford, District Attorney General; and Steven L. Garrett, Assistant District Attorney
General, for the appellee, State of Tennessee.

                                             OPINION

        The defendant was sentenced to two concurrent three-year sentences for violation of
Tennessee Code Annotated section 39-17-417(a)(1)(C)(2), manufacturing a Schedule II controlled
substance. According to the judgments, he was sentenced as a “Standard 30%” offender and was
to be placed on “Supervised Probation after 1 year confinement.”

                                     I. Place of Confinement

      As to the place of his confinement, the defendant argues that, pursuant to Tennessee Code
Annotated section 40-35-104(b)(1), his sentence should be served at the county workhouse rather
than in the Tennessee Department of Correction because “[t]he Henry County Jail has contracted
with the department to house such felons.”

       Tennessee Code Annotated section 40-35-104(b)(1) provides as follows:

                     A defendant who is convicted of a felony after November 1,
               1989, and who is sentenced to a total sentence of at least one (1) year,
               but not more than three (3) years, shall not be sentenced to serve such
               sentence in the department of correction, if the legislative body for
               the county from which the defendant is being sentenced has either
               contracted with the department, or has passed a resolution which
               expresses an intent to contract for the purpose of housing convicted
               felons with such sentences. If the sentencing court concludes that
               incarceration is the appropriate sentencing alternative, such defendant
               must be sentenced to the local jail or workhouse and not to the
               department.

Tenn. Code Ann. § 40-35-104(b)(1) (1997).

        We agree with the State that the record on appeal contains evidence neither of a contract
between Henry County and the Tennessee Department of Correction, nor a resolution of its
appropriate legislative body that convicted felons be housed in the Henry County Jail. Accordingly,
there is no basis for our concluding that the defendant’s sentence should not be served in the
Tennessee Department of Correction, as ordered by the trial court.

                             II. Parole Eligibility/Sentence Credits

         Next, the defendant argues that, pursuant to Tennessee Code Annotated section 40-35-501(c),
he is eligible for parole after serving 10.8 months of his sentence but that the judgments, providing
for probation “after 1 year confinement,” do not so allow. The judgments require that the defendant
serve “1 year confinement,” but do not order that he not receive sentence credits during this year.
We note that this court has previously determined that a “day for day” confinement cannot deny a
defendant sentence credits. State v. Clark, ___S.W.3d___ (Tenn. Crim. App.), perm. to appeal
denied (Tenn. 2001); State v. James Hall Schlegel, No. W2000-02597-CCA-R3-CD, 2002 Tenn.
Crim. App. LEXIS 77, at *20 n.1 (Tenn. Crim. App. Jan. 28, 2002). Accordingly, the defendant is
entitled to receive sentence credits as he serves his sentence in the Tennessee Department of
Correction.




                                                 -2-
                                      CONCLUSION

       Based upon the foregoing authorities and reasoning, the judgment of the trial court is
affirmed.



                                                   ___________________________________
                                                   ALAN E. GLENN, JUDGE




                                             -3-